DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (3971285; “Ellis”) in view of Brittingham (2008/0156183).

a female member and a male member (figures 1-3, female member 22, male member 12 + 14 + 16 + 18);
the female member being provided with a 5through-going bore and further being provided with an interior threaded portion (figure 2);
the male member provided with an exterior threaded portion corresponding to the interior threaded portion of the female member (figure 2 shows the female member threaded onto the male member);
wherein the female member 10further is provided with a groove arranged around an outer circumference of the female member and a through-going slit extending from the groove to an end of the female member (figure 3, groove 40, slit 42), the male member being provided with a number of recesses arranged around an outer circumference of the male member (figures 1-3, recesses 30 and 32), a resilient lock element being arranged in the groove (figures 1-3, element 20).
Thus, Ellis discloses the claimed invention except for where the mating threaded portions of the male and female members are formed as interrupted thread portions. However, Brittingham teaches that it is known to form the mating thread portions of male and female members of a firearm muzzle coupling as interrupted thread portions, in lieu of continuous thread portions, in order to facilitate quicker and easier attachment and detachment of a firearm accessory to a muzzle of a firearm (figure 4 shows the 
In reference to claim 2, Ellis in view of Brittingham (the modified Ellis) makes obvious the claimed invention (Ellis, figure 4, protruding part 44).
In reference to claim 3, the modified Ellis makes obvious the claimed invention (figues 1-3).
In reference to claim 5, the modified Ellis makes obvious the claimed invention, since Ellis only shows two recesses disposed about the circumference of the male member, and thus, each recess is the same distance from the other recess (i.e., displaced equally relative to each other).
In reference to claim 6, the modified Ellis makes obvious the claimed invention, including where the female member is provided with a shoulder around the circumference of the through-going bore and the male member includes a shoulder provided around the outer circumference of the male member (figure 2, the leftmost, annular end-surface of element 24 constitutes the shoulder of the male member, the interior of element 22 having an annular shoulder that faces the shoulder of the male member and is shown separated therefrom by only a small gap). Further, Ellis teaches that the female member may be screwed onto the male member as far rearward as 
In reference to claim 7, the modified Ellis makes obvious the claimed invention, as set forth above in the reference to claim 6 (see Ellis, figure 2).
In reference to claim 9, the modified Ellis makes obvious the claimed invention (Ellis, figures 1-3).
In reference to claim 10, the modified Ellis makes obvious the claimed invention (Ellis, figures 1-3, the male member being a firearm barrel).
In reference to claim 11, the modified Ellis makes obvious the claimed invention (figure 3, element 16 of the male member has internal threaded area 34).
In reference to claim 13, the modified Ellis makes obvious the claimed invention (female member 22 is an attachment element, i.e., a muzzle attachment; the female member 22 is disclosed as a “compensator,” but a person of ordinary skill in the art would at once envisage that said compensator also reasonably constitutes a flame suppressor).
In reference to claim 14, the modified Ellis makes obvious the claimed invention (Ellis, figures, the male member is a barrel muzzle).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Ellis, as set forth above, in further view of Sarles et al. (4920679; “Sarles”). The modified Ellis makes obvious the claimed invention, including wherein each recess comprises an even bottom and two walls (figures 1-3). However, Ellis fails to disclose that the walls are sloped. Sarles teaches that it is known to form the walls of lock recesses, similar to the recesses of Ellis, as sloped, in order to make it easier to adjust a lock element into and out of engagement with the recesses (figure 1, each notch 38 having two sloped walls). Thus, it would have been obvious to a person of ordinary skill in the art to configure the walls of each recess of Ellis as sloped, in order to make it easier to adjust a lock element into and out of engagement with the recesses (e.g., for adjustment purposes).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Ellis, as set forth above, in further view of Mack (2014/0237881). The modified Ellis makes obvious the claimed invention, except for wherein the female member is provided with an external threaded portion. However, Mack teaches that it is known to provide a muzzle attachment (compensator) with an external threaded portion, in order to provide a means for mounting a suppressor (figures 3 and 4, threaded portion 60). Thus, it would have been obvious to a person of ordinary skill in the art to provide the female member (compensator) of Ellis with an external threaded portion, in order to provide a means for mounting a suppressor.

12 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Ellis, as set forth above, in further view of Curliss (2017/0205172). The modified Ellis makes obvious the claimed invention, except for wherein the male member over at least a part of its longitudinal length is provided with a substantially triangular form exhibiting acute angles that are rounded. However, Curliss teaches that it is known to form a barrel from lightweight materials with at least a part of its longitudinal length provided with a substantially triangular form exhibiting acute angles that are rounded (figures 3 and 7), in order to render the barrel lightweight yet highly stiff and accurate. Thus, it would have been obvious to a person of ordinary skill in the art to form the male member of Ellis, which is a barrel, from lightweight materials and such that at least a part of its longitudinal length is provided with a substantially triangular form exhibiting acute angles that are rounded (figures 3 and 7), in order to render the barrel lightweight yet highly stiff and accurate.

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that modifying the device of Ellis to utilize interrupted threads, as taught by Brittingham, would destroy the device of Ellis. Specifically, Applicant reiterates the previous argument that modification of Ellis to have interrupted threads, as proposed by the examiner, would result in an inoperable device. The examiner respectfully disagrees. First, it is noted that elements 14 and 20, of Ellis, are used to ensure that device 22 is always oriented correctly in relation to the muzzle of the firearm, whereby the correct orientation ensures proper function. Further, it is .
Further, the examiner asserts that the substitution of an interrupted thread for a continuous thread, in order to allow for faster assembly/disassembly, is well within the skill level of a person having ordinary skill in the art. Specifically, the examiner asserts that it is well within the ordinary skill level in the art to choose the proper radial locations for threaded sections and non-threaded sections in order achieve a desired orientation of the device relative to the muzzle (e.g., looking at Ellis, with the threaded sections arranged such that when they are engaged with one another in a locked-up configuration, elements 14 and 20 are aligned such that element 44 falls into either of grooves 30 or 32, thus ensuring proper orientation of the device relative to the muzzle). Further, it is noted that the grooves 30 and 32 may be more numerous and/or spaced differently than that which is shown in the drawings (set forth above), and thus, Applicant’s argument with respect to what is shown in the drawings of Ellis is moot. Further, the examiner asserts that a person of ordinary skill in the art possesses the necessary knowledge and capability to select the proper radial locations for threaded sections and non-threaded sections, in order achieve a desired orientation of the device relative to the muzzle, no matter the number and/or spacing of the grooves 30 and 32.
Lastly, Applicant argues that it would not be obvious to modify Ellis according to the teachings of Brittingham, since the muzzle device of Ellis is not intended to be attached and detached from the firearm muzzle often. The examiner notes that Applicant fails to provide any citation or other evidence to support this argument, and thus, said argument amounts to mere allegation. In fact, Ellis remains silent as to how .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/877439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation found in the instant application claims, but not found in the reference application claims, is taught by the prior art as set forth above. Thus, it would have been obvious to a person of ordinary skill in the art to modify the invention of the reference application claims to include each and every feature of the instant application claims, in order to realize the benefits and advantages associated therewith. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641